DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-12 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary
The Applicant’s arguments are not persuasive and do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection while updating the wording and phrasing in accordance with 2019 PEG.
The Applicant’s arguments regarding the 103 rejection are not persuasive, therefore the rejection is maintained, see Response to Arguments below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-12 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, claims 1-6 are directed to the statutory category of method, and claims 7-12 are directed to a server, considered to at least be a machine.

Under the 2019 PEG Step 2A, Prong 1 analysis, claim 1 recites, "A method for delivering a targeted advertising to a selected set of recipient users, said method being performed by a computing server in connection with a recipient database comprising a plurality of recipient users at a second platform as well as one or more behavioural variables, said method comprising the steps of:
 	a) retrieving, by said computing server, anonymized social media user engagement behaviour at a first social media platform to define an audience segment desired to inform the targeting of advertising on said second platform, said audience segment comprising a plurality of anonymous user identifications, and wherein said engagement behaviour is defined as an affinity of each of said plurality of anonymous user identifications with one or more brands; 
b) determining, by said computing server, using said retrieved anonymized social media user engagement behaviour, engagement patterns of the plurality of anonymous user identifications across a matrix, said matrix having a first dimension related to said one or more brands and a second dimension related to said one or more particular 
c) determining, by said computing server, by accessing said recipient database, strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables, thereby obtaining relationships of said plurality of recipient users with said one or more particular behavioural variables;
 d) selecting, by said computing server, a set of recipient users being a subset of said plurality of recipient users at said second platform to which said advertising is to be delivered, said selecting based on said obtained relationships of: - said one or more brands with said one or more particular behavioural variables, and - said plurality of recipient users with said one or more particular behavioural variables;
 e) delivering, by said computing server, at said second platform, said advertising to said selected set of recipient users”. The underlined limitations of the claims indicate additional elements to be analyzed at Step 2A-2. Claim 7 is similar to Claim 1 except for reciting, A computing server for delivering a targeted advertising to a selected set of recipient users, therefore Claim 7 is analyzed similarly to Claim 1.
The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising or marketing/sales activities. The claim(s) recite the abstract idea of delivering targeted advertising to a group of users.


Depending claims 2-3 and 8-9 have been construed by the Examiner to also be directed to mathematical concepts reciting, The method according to claim 1, wherein said step b) further comprises the step of:- calculating, by said computing server, indices that quantify strengths of said relationships of said one or more brands with said one or more particular behavioural variables (Claim 2, 8) and The method according to claim 1, wherein said step c) further comprises the step of:- calculating, by said computing server, indices that quantify strengths of said relationships of said plurality of recipient users with said one or more particular behavioural variables (Claim 3, 9).

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of said method being performed by a computing server (Claim 1), A computing server for delivering a targeted advertising to a selected set of recipient users (Claim 7), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The “equipment” of Claim 7 is understood by the Examiner to be software and therefore does not integrate the judicial exception into practical application. The limitations of the claim(s) does not appear to recite an improvement to another technology or technical 

Under the 2019 PEG Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to deliver targeted advertising.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al (US 2013/0073473 A1) hereafter “Heath”, in view of Chau et al (US 9,665,874 B2) hereafter “Chau”.

, A method for delivering a targeted advertising to a selected set of recipient users, said method being performed by a computing server in connection with a recipient database comprising a plurality of recipient users at a second platform as well as one or more behavioural variables (0295-0297, main server, database) said method comprising the steps of:
 	a) retrieving, by said computing server, anonymized social media user engagement behaviour at a first social media platform to define an audience segment desired to inform the targeting of advertising on said second platform, said audience segment comprising a plurality of anonymous user identifications, and wherein said engagement behaviour is defined as an affinity of each of said plurality of anonymous user identifications with one or more brands (0229, 0335, DeviceID, 0068-0147,  0240-0241, purchasing, behavior, preferences and buying patterns, the collection and analysis is used to (A) firstly provide first consumer data sets used to generate first end user geospatial interactive displays comprising first promotional data collections of promotions, online coupons, mobile services, Products, Goods & Services…advertisements and affiliate advertising…and to (B) secondly provide second consumer data sets related to one or more of (i) the end users, (ii) additional end users, and (iii) target end user groups, the second consumer data comprising end user related consumer profiles, trends and target markets, the first and second consumer data sets used to generate second end user geospatial interactive displays comprising customized second promotional data collections of promotions, online coupons, mobile services,  
e) delivering, by said computing server, at said second platform, said advertising to said selected set of recipient users (0068-0147, electronically displaying on the client mobile device or computer system the second end user geospatial interactive display).
	It appears Heath may not explicitly disclose, b) determining, by said computing server, using said retrieved anonymized social media user engagement behaviour, engagement patterns of the plurality of anonymous user identifications across a matrix, said matrix having a first dimension related to said one or more brands and a second dimension related to said one or more particular behavioural variables, thereby obtaining relationships of said one or more brands with said one or more particular behavioural variables; c) determining, by said computing server, by accessing said recipient database, strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables, thereby obtaining relationships of said plurality of recipient users with said one or more particular behavioural variables; d) selecting, by said computing server, a set of recipient users being a subset of said plurality of recipient users at said second platform to which said advertising is to be delivered, said selecting based on said obtained relationships of:- said one or more brands with said one or more particular behavioural variables, and - said plurality of recipient users with said one or more particular behavioural variables; 
	However Chau teaches (Col 7:27-40, Col 8:19-65, Col 9:1-19 & 46-61, Consumer profile, clickstream data, preference data, Col 15:56-65, Col 16:5-30, 16:48-65, Col 
	Therefore the Examiner finds and understands that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertising method of Heath with the method of Chau in order to determine the strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables and to select a set of recipients based on the relationship said plurality of recipient users with said one or more particular behavioural variables. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

 Claim 2: Heath in view of Chau discloses, The method according to claim 1, wherein said step b) further comprises the step of:- calculating, by said computing server, indices that quantify strengths of said relationships of said one or more brands with said one or more particular behavioural variables (Chau at Col 7:27-40, Col 8:19-65, Col 9:1-19 & 46-61, Consumer profile, clickstream data, preference data, Col 15:56-65, Col 16:5-30, 16:48-65, Col 17:40-57,  item matrix, coefficients of an item matrix may be compared, and a correlation or similarity between items, (i.e., "item to item similarity"), may be determined based upon the comparison…coefficients of an item matrix may be compared, and an item to item similarity between items may be determined based on one or more methods), as combined and under the same rationale as above.

Claim 3: Heath in view of Chau discloses, The method according to claim 1, wherein said step c) further comprises the step of:- calculating, by said computing server, indices that quantify strengths of said relationships of said plurality of recipient users with said one or more particular behavioural variables  (Chau at Col 7:27-40, Col 8:19-65, Col 15:29-39, consumer relevancy score, Col 17:57-67, Col 18:25-45, a CRV may be determined based on an item to item similarity and/or an item to item similarity value, a consumer transaction history, a demographic, a consumer profile, a size of wallet, social data, time and/or date information, consumer and/or merchant feedback, and/or the like. For instance, in various embodiments, a CRV may be calculated by multiplying an item to item similarity value by a consumer transaction history. More particularly, in various embodiments, a "consumer relevance matrix" or "CRV matrix" comprising one .

 Claim 4: Heath in view of Chau discloses, The method according to claim 2 wherein said step d) further comprises: - selecting a set of recipient users based on a calculated degree of similarity of indices related to said strengths of said relationships of said one or more brands with said one or more particular behavioural variables and said indices related to said strengths of said relationships of said plurality of recipient users with said one or more particular behavioural variables (Col 15:29-39, consumer relevancy score, Col 17:57-67, Col 18:25-45, Col 20:16-58, Col 21:38-67, Col 22:44, each coefficient of a CRV matrix (e.g., CRV matrix 500C) may be organized or ranked (e.g., as part of a ranked list (step 306)) and the ranking and/or ranked list may be used to tailor items (e.g., offers, merchants, etc.) to consumers (e.g., as part of a merchant marketing campaign), as combined and under the same rationale as above. 

Claim 6: Heath in view of Chau discloses, The method according to claim 1, wherein said step c) comprises determining, by said computing server, by accessing said recipient database, strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables by analysing historic user patterns of said plurality of recipient users with respect to said one or more particular behavioural variables (Chau at Col 7:27-40, Col 8:19-65, Col 9:1-19 & 46-61, Col 24:48-67, a relationship between a consumer and a particular item may be determined based upon 

Claim 7: Heath discloses, A computing server for delivering a targeted advertising to a selected set of recipient users, said computing server in connection with a recipient database comprising a plurality of recipient users at a second platform as well as one or more behavioural variables (0295-0297, main server, database), said computing server comprising: 
 	retrieve equipment arranged for retrieving anonymized social media user engagement behaviour at a first social media platform to define an audience segment desired to inform the targeting of advertising on said second platform, said audience segment comprising a plurality of anonymous user identifications, and wherein said engagement behaviour is defined as an affinity of each of said plurality of anonymous user identifications with one or more brands (0229, 0335, DeviceID, 0068-0147,  0240-0241, purchasing, behavior, preferences and buying patterns, the collection and analysis is used to (A) firstly provide first consumer data sets used to generate first end user geospatial interactive displays comprising first promotional data collections of promotions, online coupons, mobile services, Products, Goods & Services…advertisements and affiliate advertising…and to (B) secondly provide second consumer data sets related to one or more of (i) the end users, (ii) additional end users,  
deliver equipment arranged for delivering at said second platform, said advertising to said selected set of recipient users (0068-0147, electronically displaying on the client mobile device or computer system the second end user geospatial interactive display).
	It appears Heath may not explicitly disclose, determine equipment arranged for determining using said retrieved anonymized social media user engagement behaviour, engagement patterns of the plurality of anonymous user identifications across a matrix, said matrix having a first dimension related to said one or more brands and a second dimension related to said one or more particular behavioural variables, thereby obtaining relationships of said one or more brands with said one or more particular behavioural variables; process equipment arranged for determining, by accessing said recipient database, strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables, thereby obtaining relationships of said plurality of recipient users with said one or more particular behavioural variables; select equipment arranged for selecting a set of recipient users being a subset of said plurality of recipient users at said second platform to which said advertising is to be delivered, said selecting based on said obtained relationships of: - said one or more brands with said one or more particular behavioural variables, and - said plurality of recipient users with said one or more particular behavioural variables;
	However Chau teaches (Col 7:27-40, Col 8:19-65, Col 9:1-19 & 46-61, Consumer profile, clickstream data, preference data, Col 15:56-65, Col 16:5-30, 16:48-65, Col 17:40-57,  Col 18:25-45, Col 24:48-67, item matrix, coefficients of an item matrix may be compared, and a correlation or similarity between items, (i.e., "item to item similarity"), may be determined based upon the comparison…coefficients of an item matrix may be compared, and an item to item similarity between items may be determined based on one or more methods, Col 20:16-58, Col 21:38-67, Col 22:44, each coefficient of a CRV matrix (e.g., CRV matrix 500C) may be organized or ranked (e.g., as part of a ranked list (step 306)) and the ranking and/or ranked list may be used to tailor items (e.g., offers, merchants, etc.) to consumers (e.g., as part of a merchant marketing campaign). The Examiner finds that using an item matrix to determine relationships between consumer behavior and brands for targeted advertising to be applying a known technique to a known device (method, product).
	Therefore the Examiner finds and understands that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertising method of Heath with the method of Chau in order to determine the strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables and to select a set of recipients based on the relationship said plurality of recipient users with said one or more particular 

Claim 8: Heath in view of Chau discloses, The computing server according to claim 7, wherein said determine equipment is further arranged for:- calculating, by said computing server, indices that quantify strengths of said relationships of said one or more brands with said one or more particular behavioural variables (Chau at Col 7:27-40, Col 8:19-65, Col 9:1-19 & 46-61, Consumer profile, clickstream data, preference data, Col 15:56-65, Col 16:5-30, 16:48-65, Col 17:40-57,  item matrix, coefficients of an item matrix may be compared, and a correlation or similarity between items, (i.e., "item to item similarity"), may be determined based upon the comparison…coefficients of an item matrix may be compared, and an item to item similarity between items may be determined based on one or more methods), as combined and under the same rationale as above.

Claim 9: Heath in view of Chau discloses, The computing server according to claim 7, wherein said process equipment is further arranged for:- calculating, by said computing server, indices that quantify strengths of said relationships of said plurality of recipient users with said one or more particular behavioural variables (Chau at Col 7:27-40, Col 8:19-65, Col 15:29-39, consumer relevancy score, Col 17:57-67, Col 18:25-45, a CRV may be determined based on an item to item similarity and/or an item to item similarity value, a consumer transaction history, a demographic, a consumer profile, a .

Claim 10: Heath in view of Chau discloses, The computing server according to claim 8, wherein said select equipment is further arranged for:- selecting a set of recipient users based on a calculated degree of similarity of indices related to said strengths of said relationships of said one or more brands with said one or more particular behavioural variables and said indices related to said strengths of said relationships of said plurality of recipient users with said one or more particular behavioural variables (Col 15:29-39, consumer relevancy score, Col 17:57-67, Col 18:25-45, Col 20:16-58, Col 21:38-67, Col 22:44, each coefficient of a CRV matrix (e.g., CRV matrix 500C) may be organized or ranked (e.g., as part of a ranked list (step 306)) and the ranking and/or ranked list may be used to tailor items (e.g., offers, merchants, etc.) to consumers (e.g., as part of a merchant marketing campaign), as combined and under the same rationale as above.

The computing server according to claim 7 wherein said process equipment is further arranged for determining, by said computing server, by accessing said recipient database, strengths of relationships between said plurality of recipient users and said one or more particular behavioural variables by analysing historic user patterns of said plurality of recipient users with respect to said one or more particular behavioural variables (Chau at Col 7:27-40, Col 8:19-65, Col 9:1-19 & 46-61, Col 24:48-67, a relationship between a consumer and a particular item may be determined based upon a consumer profile, a transaction history associated with a consumer, social data (e.g., data associated with a social media channel, such as FOURSQUARE, FACEBOOK, TWITTER, and/or the like), demographic data, clickstream data, consumer feedback data), as combined and under the same rationale as above.

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al (US 2013/0073473 A1) hereafter “Heath”, in view of Chau et al (US 9,665,874 B2) hereafter “Chau”, further in view of Feng et al (US 2014/0150016 A1) hereafter “Feng”.

Claim 5:  Heath in view of Chau further in view of Feng discloses, The method according to claim 1, wherein said one or more behavioural variables comprise television programs (Feng at 0011, 0013, 0021, measuring the influence of television commercials and television programs (or other advertising and media content in other mediums) by 
	Therefore the Examiner finds and understands that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertising method of Heath in view of Chau with Feng to include one or more behavioural variables comprising television programs in order to optimize targeted advertising to a user. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

 Heath in view of Chau further in view of Feng discloses, The computing server according to any of claim 7 wherein said one or more behavioural variables comprise television programs (Feng at 0011, 0013, 0021, measuring the influence of television commercials and television programs (or other advertising and media content in other mediums) by tracking its mentions and presence on social media, augmented by other user data, such as television household operation data…the combined feedback can be used to continuously adjust the user models involved, 0028-0030, server 130 can collect television-related and/or product/services-related social media data including those related to television shows and commercials, server 130 can mine the obtained data and analyze the common aggregated characteristics of users, such as for a given television show and/or commercial, server 130 can maximize or increase the persuasion of television commercials by optimizing or increasing the relevancy between users' interest (e.g., represented by the user models) and the television show and the associated commercials, which are aired during the show). The Examiner finds gathering and obtaining behavioral data of consumer’s media consumption relating to TV programs for targeted advertising to be applying a known technique to a known device (method, product).
	Therefore the Examiner finds and understands that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertising method of Heath in view of Chau with Feng to include one or more behavioural variables comprising television programs in order to optimize targeted advertising to a user. According to MPEP 2143(I) (D) Applying a known .

Response to Arguments
The Applicant argues that the claims do not recite an abstract idea nor should they be grouped as mathematical concepts, certain methods of organizing human behavior, and mental processes (see p.7 of Remarks). The Applicant further argues that there is “a computing sever [sic] architecture explicitly required beyond simple mathematical concepts or pure mental steps”, the Examiner disagrees and finds that the claims recite the gathering and manipulation of data for the purposes of advertising, the claims do not recite an inventive step or concept, but rather the automation of a task using a general server/computer components and mathematical concepts to analyze “social media user engagement behaviour” to select recipients for targeted advertising based on “engagement patterns” with brands.  The Examiner finds that the judicial exception is not integrated into a practical application merely because the claims recite a “computing server”, therefore the Applicant’s arguments are not persuasive and the 101 rejection is maintained.
The Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Applicant does not refer to any of the cited portions of the Heath reference used by the Examiner in the rejection, therefore the Applicant has presented 
The Applicant relies on the same arguments for depending claims 2-6 and 8-12, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-6 and 8-12.
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622